Citation Nr: 0307870	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had pre-war service from December 1, 1941 to 
December 7, 1941, he was in beleaguered status from December 
8, 1941 to April 8, 1942, recognized guerilla service from 
February 3, 1945 to February 16, 1945 and regular Philippine 
Army service from February 17, 1945 to June 10, 1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

By way of history the Board notes that service connection for 
the cause of the veteran's death was denied in August 1989 
and the appellant was informed of the decision the same 
month.  The decision became final in August 1990.  In 
September 1999, entitlement to service connection for the 
cause of the veteran's death was decided by the RO on a de 
novo basis.  That decision denied service connection for the 
veteran's cause of death.  
 
In March 2001, the Board remanded the issue of entitlement to 
service connection for the veteran's cause of death for 
further development.  That development was completed and this 
case is again before the Board.  

The RO issued a rating decision in February 2002 and a 
supplemental statement of the case that same month.  The RO 
did not discuss the question of whether new and material 
evidence had been submitted to warrant reopening the claim.  
However, the Board is required to consider the issue of 
finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b).  Accordingly, the Board will address 
the issue of entitlement to service connection for residuals 
of a left hand injury on a finality basis.  

The United States Court of Veterans Appeals (Court) has 
indicated that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  Id. at 4.  In 
the instant case, the Board concludes that the veteran would 
not be prejudiced by such an action in that its consideration 
of the new and material evidence question involves the same 
matter and bases as the RO's determination on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board's remand also served to put the appellant on notice 
that it intended to consider the question of whether new and 
material evidence had been submitted.
 
Also, in May 2001, the appellant filed a motion to reconsider 
the Board's March 2001 decision.  In July 2002, the Chairman 
of the Board (Chairman) informed the  appellant that her 
motion to reconsider was denied because she failed to 
demonstrate that the Board decision contained obvious error.  
The appellant was instructed that she could submit additional 
evidence in support of a new or reopened claim to which she 
did not respond. 

In May 2002, the appellant filed a Notice of Appeal (NOA) to 
the Court of the Chairman's July 2002 decision that denied 
her May 2001 motion for reconsideration of a March 2001 Board 
decision.  The NOA was dismissed for lack of jurisdiction 
because the appellant's NOA was filed more than 120 days 
after the Board's final decision.  The appellant filed a 
second motion for reconsideration in February 2003 and was 
sent a second letter from the Chairman denying 
reconsideration for failure to demonstrate obvious error in 
fact or law in the Board's March 2001 decision.  


FINDINGS OF FACT

1.  In a decision dated in August 1989, the RO denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  The appellant was notified of this action, and did not 
timely appeal.

3.  The evidence introduced into the record since the August 
1989 decision, is cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1989 RO decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence submitted since the previous final decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for cause of death of the 
veteran may not be reopened.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f).  

VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received long before 
that date.  

The U.S. Court of Veterans Appeals has addressed the duty to 
notify requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In this instance, the RO 
issued a letter to the appellant in April 2001 the RO 
informed the veteran that, with respect to the VCAA, it would 
attempt to obtain for the veteran such things as medical 
records or records from other federal agencies.  The RO 
informed the veteran that it was her responsibility to give 
enough information about any available records so that the RO 
could request them.  Additionally, the Board provided the 
appellant with notice of the regulations pertaining to new 
and material evidence in its March 2001 decision.  Also, the 
appellant was instructed to submit additional evidence in 
support of any new or reopened claim.  As such, the duty of 
the Secretary to inform the veteran of which evidence, if 
any, will be obtained by the claimant, and which evidence, if 
any, will be obtained by VA, has been accomplished.  

In conclusion, the record reflects that the appellant has 
been informed of the requirements for reopening her claim.  
She has not identified, and the Board is not aware of, any 
outstanding evidence that could be obtained to support 
reopening of her claim.  With respect to the issue on appeal, 
there is no further action that should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider the issue in light of those 
regulations implementing the VCAA.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b) 
(2002).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2002).

For a DIC claim based on service connection for the cause of 
death there generally must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra)). 


Factual Background

During the veteran's lifetime service connection was not 
established for any disease or disability.

The evidence of record at the time of the RO's August 1989 
decision was as follows:

In March 1974, the Adjutant General of the United States Army 
certified that the veteran was assigned to "C" Company, 71st 
Medical Battalion, 71st Division.  His recognized guerilla 
service was with "F" Company, 2nd Battalion, 1st Infantry 
Regiment, BMD, ECLGA.  It was reported that a record of 
physical examination and clinical records were transmitted 
along with the verification of service.

The RO attempted to locate the missing records on several 
occasions from the Adjutant General of the Army of the 
Philippines.  A memorandum in the claims file includes the 
notation that the veteran's original service medical records 
were "probably included with the original 3101" and that the 
RO suspected that the service medical records were 
"lost/disposed" of because no VA file was created in 1974.

The veteran's death certificate shows that he died in 
February 1989.  The immediate cause of death was a cerebral 
vascular accident (CVA).  The antecedent cause of death was 
listed as essential hypertension.  

In March 1989, the appellant submitted a statement wherein 
she claimed entitlement "for whatever benefits due to my 
deceased husband" as the surviving spouse.

The evidence received since the August 1989 decision is as 
follows:

In December 1998, the Adjutant General for the United States 
Army reported that there had been no change in the veteran's 
certified active duty service since the prior certification 
dated in March 1974.

In January 1999, the appellant submitted her application for 
DIC, death pension and accrued benefits.

The appellant submitted a letter in September 1999 from the 
National Personnel Records Center dated in August 1999.  The 
letter indicated that the veteran served as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the Armed Forces of the United 
States from December 1, 1941 to June 10 1946.  The letter 
included the notation that the veteran's service was not 
considered active service in the United States Army.  

An affidavit of Philippine Army Personnel completed in May 
1946, and received in November 1999, shows that the veteran 
reported beriberi, dysentery, and malaria while in civilian 
status during World War II, but reported no diseases or 
injuries while in recognized service.

The appellant attached a certification from the Adjutant 
General of the Armed Forces of the Philippines date in April 
1998.  This document shows the veteran served with the 
USAFFE, "C" Company Collecting, 71st Medical Battalion from 
December 1941 to June 1946.

Further documentation from the Philippine Army did not 
include any additional descriptive information pertaining to 
the veteran's periods of service or medical treatment. 

The appellant submitted the veteran's application for 
National Service Life Insurance that made reference to 
malaria.  


Legal Criteria

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation. 
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108 (West 
2002); Hickson v. West, 12 Vet. App. 247 (1999).  In 
accordance with the United States Court of Veterans Appeals 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence that 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

In this case, the appellant has not submitted any new or 
material evidence to support her claim for entitlement to 
service connection for the veteran's cause of death from a 
cardiovascular accident due to essential hypertension.  She 
has been asked numerous times in VA correspondence for 
medical or other evidence necessary to substantiate her 
claim.  No pertinent evidence has been received.  

The Affidavit of Philippine Army Service, Certification from 
the Office of the Adjutant General, and National Service Life 
Insurance Application, confirm facts that were previously 
considered.  This evidence says nothing about the 
relationship of the fatal CVA and hypertension to the 
veteran's service.  The appellant's statements also say 
nothing about such a relationship.

Therefore, the Board finds that the evidence received since 
the August 1989 decision is not new and material, and that 
the claim cannot be reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is not reopened.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

